                                                  Case 3:21-cv-01095 Document 1 Filed 02/12/21 Page 1 of 19


                                      Thiago Coelho, SBN 324715
                                  1   thiago@wilshirelawfirm.com
                                  2   Jasmine Behroozan, SBN 325761
                                      jasmine@wilshirelawfirm.com
                                  3   WILSHIRE LAW FIRM
                                      3055 Wilshire Blvd., 12th Floor
                                  4   Los Angeles, California 90010
                                      Telephone: (213) 381-9988
                                  5   Facsimile: (213) 381-9989
                                  6
                                      Attorneys for Plaintiff and Proposed Class
                                  7
                                  8                                UNITED STATES DISTRICT COURT

                                  9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                 10
                                      KYO HAK CHU, individually and on               CASE NO.:
                                 11   behalf all others similarly situated,
                                 12                                                          CLASS ACTION COMPLAINT
                                                              Plaintiff,
                                                                                        1.   VIOLATIONS OF THE AMERICANS
                                 13
3055 Wilshire Blvd, 12th Floor




                                                                                             WITH DISABILITIES ACT OF 1990, 42
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                             v.
                                                                                             U.S.C. § 12181
                                 14   THE REGENTS OF THE UNIVERSITY                     2.   VIOLATIONS OF THE UNRUH CIVIL
                                      OF CALIFORNIA d/b/a UCLA HEALTH,                       RIGHTS ACT
                                 15                                                          DEMAND FOR JURY TRIAL
                                      a California corporation; and DOES 1 to
                                 16   10, inclusive,

                                 17                          Defendants.
                                 18
                                 19
                                             Plaintiff Kyo Hak Chu (“Plaintiff”), individually and on behalf of all others similarly
                                 20
                                      situated, brings this action based upon his personal knowledge as to himself and his own acts, and
                                 21
                                      as to all other matters upon information and belief, based upon, inter alia, the investigations of
                                 22
                                      his attorneys.
                                 23
                                                                           NATURE OF THE ACTION
                                 24
                                             1.        Plaintiff is a visually impaired and legally blind person who requires screen
                                 25
                                      reading software to read website content using his computer. Plaintiff uses the terms “blind” or
                                 26
                                      “visually impaired” to refer to all people with visual impairments who meet the legal definition
                                 27
                                 28
                                                                           1
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  Case 3:21-cv-01095 Document 1 Filed 02/12/21 Page 2 of 19



                                  1   of blindness in that they have a visual acuity with correction of less than or equal to 20 x 200.

                                  2   Some blind people who meet this definition have limited vision. Others have no vision.

                                  3          2.      Plaintiff, individually and on behalf of those similarly situated persons (hereafter

                                  4   “Class Members”), brings this Class Action to secure redress against The Regents of The

                                  5   University of California d/b/a UCLA Health (“Defendant”) and DOES 1-10, for its failure to

                                  6   design, construct, maintain, and operate its website to be fully and equally accessible to and

                                  7   independently usable by Plaintiff and other blind or visually impaired people. Defendant’s denial

                                  8   of full and equal access to its website, and therefore denial of its products and services offered

                                  9   thereby and in conjunction with its physical locations, is a violation of Plaintiff’s rights under the

                                 10   Americans with Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act (“UCRA”).

                                 11          3.      Because Defendant’s website, https://www.uclahealth.org/ the (“Website” or

                                 12   “Defendant’s website”), is not fully or equally accessible to blind and visually impaired

                                 13
3055 Wilshire Blvd, 12th Floor




                                      consumers in violation of the ADA, Plaintiff seeks a permanent injunction to cause a change in
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   Defendant’s corporate policies, practices, and procedures so that Defendant’s website will

                                 15   become and remain accessible to blind and visually impaired consumers.

                                 16                                             THE PARTIES

                                 17          4.      Plaintiff, at all times relevant and as alleged herein, is a resident of California,

                                 18   County of San Francisco. Plaintiff is a legally blind, visually impaired, handicapped person, and

                                 19   a member of a protected class of individuals under the ADA, pursuant to 42 U.S.C. § 12102(1)-
                                 20   (2), and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

                                 21          5.      The Regents of The University of California d/b/a UCLA Health is a California

                                 22   corporation with its headquarters located in Oakland, California. Defendant’s servers for the

                                 23   website are in the United States. Defendant conducts a large amount of its business in California.

                                 24   Defendant’s health care systems constitute places of public accommodation. Defendant’s health

                                 25   care systems provide to the public important goods and services. Defendant’s website provides

                                 26   consumers with access to the most comprehensive and advanced health care systems in the world.

                                 27   Through Defendant’s website, consumers can access information regarding conditions and

                                 28   treatment, locations, medical services, information for patients and visitors, information for
                                                                           2
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   Case 3:21-cv-01095 Document 1 Filed 02/12/21 Page 3 of 19



                                  1   healthcare professionals, clinical research, and finding a healthcare provider. Further, consumers

                                  2   can access information regarding Defendant’s social media webpages, personalized accounts,

                                  3   Defendant’s contact information, patients’ stories, awards, accolades, press releases, career

                                  4   opportunities, volunteer opportunities, subscriptions for Defendant’s newsletter, billing, health

                                  5   plans, maps, directions, the School of Medicine, School of Nursing, and the UCLA campus.

                                  6          6.       Plaintiff is unaware of the true names, identities, and capacities of the Defendants

                                  7   sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this complaint to allege the true

                                  8   names and capacities of DOES 1 to 10 if and when ascertained. Plaintiff is informed and believes,

                                  9   and thereupon alleges, that each of the Defendants sued herein as a DOE is legally responsible in

                                 10   some manner for the events and happenings alleged herein and that each Defendant sued herein

                                 11   as a DOE proximately caused injuries and damages to Plaintiff as set forth below.

                                 12          7.       Defendant’s health care systems are a public accommodation within the definition

                                 13
3055 Wilshire Blvd, 12th Floor




                                      of Title III of the ADA, 42 U.S.C. § 12181(7).
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14          8.       The website, https://www.uclahealth.org/, is a service, privilege, or advantage of

                                 15   Defendant’s goods, services, and locations.

                                 16                                   JURISDICTION AND VENUE

                                 17          9.       This Court has subject matter jurisdiction over the state law claims alleged in

                                 18   Complaint pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2)(A) because: (a) the

                                 19   matter in controversy exceeds the sum of $5 million, exclusive of interest and costs; and (b) some
                                 20   of the class members are citizens of a state (California).

                                 21          10.      Defendant is subject to personal jurisdiction in this District. Defendant has been

                                 22   and is committing the acts or omissions alleged herein in the Northern District of California that

                                 23   caused injury, and violated rights prescribed by the ADA and UCRA, to Plaintiff and to other

                                 24   blind and other visually impaired consumers. A substantial part of the acts and omissions giving

                                 25   rise to Plaintiff’s claims occurred in the Northern District of California. Specifically, on several

                                 26   separate occasions, Plaintiff has been denied the full use and enjoyment of the facilities, goods,

                                 27   and services of Defendant’s website in San Francisco County. The access barriers Plaintiff has

                                 28   encountered on Defendant’s website have caused a denial of Plaintiff’s full and equal access
                                                                            3
                                                    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    Case 3:21-cv-01095 Document 1 Filed 02/12/21 Page 4 of 19



                                  1   multiple times in the past, and now deter Plaintiff on a regular basis from accessing Defendant’s

                                  2   website. Similarly, the access barriers Plaintiff has encountered on Defendant’s website have

                                  3   impeded Plaintiff’s full and equal enjoyment of the goods and services offered at Defendant’s

                                  4   brick-and-mortar medical centers and hospitals.

                                  5           11.         This Court also has subject matter jurisdiction over this action pursuant to 28

                                  6   U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

                                  7   U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

                                  8           12.         This Court has personal jurisdiction over Defendant because it conducts and

                                  9   continues to conduct a substantial and significant amount of business in the State of California,

                                 10   San Francisco County, and because Defendant’s offending website is available across California.

                                 11           13.         Venue is proper in the Northern District of California pursuant to 28 U.S.C. § 1391

                                 12   because Plaintiff resides in this District, Defendant conducts and continues to conduct a

                                 13
3055 Wilshire Blvd, 12th Floor




                                      substantial and significant amount of business in this District, Defendant is subject to personal
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   jurisdiction in this District, and a substantial portion of the conduct complained of herein occurred

                                 15   in this District.

                                 16             THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET

                                 17           14.         The Internet has become a significant source of information, a portal, and a tool

                                 18   for conducting business, doing everyday activities such as shopping, learning, banking,

                                 19   researching, as well as many other activities for sighted, blind and visually impaired persons alike.

                                 20           15.         In today's tech-savvy world, blind and visually impaired people have the ability to

                                 21   access websites using keyboards in conjunction with screen access software that vocalizes the

                                 22   visual information found on a computer screen. This technology is known as screen reading

                                 23   software. Screen reading software is currently the only method a blind or visually impaired

                                 24   person may use to independently access the internet. Unless websites are designed to be read by

                                 25   screen reading software, blind and visually impaired persons are unable to fully access websites,

                                 26   and the information, products, and services contained thereon.

                                 27           16.         Blind and visually impaired users of Windows operating system-enabled

                                 28   computers and devices have several screen reading software programs available to them. Some
                                                                             4
                                                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     Case 3:21-cv-01095 Document 1 Filed 02/12/21 Page 5 of 19



                                  1   of these programs are available for purchase and other programs are available without the user

                                  2   having to purchase the program separately. Job Access With Speech, otherwise known as

                                  3   “JAWS,” is currently the most popular, separately purchased and downloaded screen reading

                                  4   software program available for a Windows computer.

                                  5            17.      For screen reading software to function, the information on a website must be

                                  6   capable of being rendered into text. If the website content is not capable of being rendered into

                                  7   text, the blind or visually impaired user is unable to access the same content available to sighted

                                  8   users.

                                  9            18.      The international website standards organization, the World Wide Web

                                 10   Consortium, known throughout the world as W3C, has published Success Criteria for version 2.1

                                 11   of the Web Content Accessibility Guidelines ("WCAG 2.1" hereinafter). WCAG 2.1 are well-

                                 12   established guidelines for making websites accessible to blind and visually impaired people.

                                 13
3055 Wilshire Blvd, 12th Floor




                                      These guidelines are adopted, implemented, and followed by most large business entities who
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   want to ensure their websites are accessible to users of screen reading software programs. Though

                                 15   WCAG 2.1 has not been formally adopted as the standard for making websites accessible, it is

                                 16   one of, if not the most, valuable resource for companies to operate, maintain, and provide a

                                 17   website that is accessible under the ADA to the public.

                                 18            19.      Within this context, the Ninth Circuit has recognized the viability of ADA claims

                                 19   against commercial website owners/operators with regard to the accessibility of such websites.

                                 20   Robles v. Domino’s Pizza, LLC, Docket No. 17-55504 (9th Cir. Apr 13, 2017), Court Docket No.

                                 21   BL-66. This is in addition to the numerous courts that have already recognized such application.

                                 22            20.      Each of Defendant’s violations of the Americans with Disabilities Act is likewise

                                 23   a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights Act provides that any

                                 24   violation of the ADA constitutes a violation of the Unruh Civil Rights Act. Cal. Civ. Code, §

                                 25   51(f).

                                 26            21.      Further, Defendant’s actions and inactions denied Plaintiff full and equal access to

                                 27   their accommodations, facilities, and services. A substantial motivating reason for Defendant to

                                 28   deny Plaintiff access was the perception of Plaintiff’s disability. Defendant’s denial of Plaintiff’s
                                                                              5
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   Case 3:21-cv-01095 Document 1 Filed 02/12/21 Page 6 of 19



                                  1   accessibility was a substantial motivating reason for Defendant’s conduct. Plaintiff was harmed

                                  2   due to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor in

                                  3   causing the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code, § 51.

                                  4          22.      Inaccessible or otherwise non-compliant websites pose significant access barriers

                                  5   to blind and visually impaired persons. Common barriers encountered by blind and visually

                                  6   impaired persons include, but are not limited to, the following:

                                  7                   a. A text equivalent for every non-text element is not provided;

                                  8                   b. Title frames with text are not provided for identification and navigation;

                                  9                   c. Equivalent text is not provided when using scripts;

                                 10                   d. Forms with the same information and functionality as for sighted persons are

                                 11                      not provided;

                                 12                   e. Information about the meaning and structure of content is not conveyed by

                                 13
3055 Wilshire Blvd, 12th Floor




                                                         more than the visual presentation of content;
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                   f. Text cannot be resized without assistive technology up to 200 percent without

                                 15                      loss of content or functionality;

                                 16                   g. If the content enforces a time limit, the user is not able to extend, adjust or

                                 17                      disable it;

                                 18                   h. Web pages do not have titles that describe the topic or purpose;

                                 19                   i. The purpose of each link cannot be determined from the link text alone or from

                                 20                      the link text and its programmatically determined link context;

                                 21                   j. One or more keyboard operable user interface lacks a mode of operation where

                                 22                      the keyboard focus indicator is discernible;

                                 23                   k. The default human language of each web page cannot be programmatically

                                 24                      determined;

                                 25                   l. When a component receives focus, it may initiate a change in context;

                                 26                   m. Changing the setting of a user interface component may automatically cause a

                                 27                      change of context where the user has not been advised before using the

                                 28                      component;
                                                                            6
                                                    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   Case 3:21-cv-01095 Document 1 Filed 02/12/21 Page 7 of 19



                                  1                   n. Labels or instructions are not provided when content requires user input;

                                  2                   o. In content which is implemented by using markup languages, elements do not

                                  3                      have complete start and end tags, elements are not nested according to their

                                  4                      specifications, elements may contain duplicate attributes and/or any IDs are

                                  5                      not unique;

                                  6                   p. Inaccessible Portable Document Format (PDFs); and

                                  7                   q. The name and role of all User Interface elements cannot be programmatically

                                  8                      determined; items that can be set by the user cannot be programmatically set;

                                  9                      and/or notification of changes to these items are not available to user agents,

                                 10                      including assistive technology.

                                 11                                    FACTUAL BACKGROUND

                                 12          23.      Defendant offers the https://www.uclahealth.org/ website to the public. The

                                 13
3055 Wilshire Blvd, 12th Floor




                                      website offers features which should allow all consumers to access the goods and services which
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   Defendant offers in connection with its physical locations. The goods and services offered by

                                 15   Defendant’s website include, but are not limited to, the following: a health library which provides

                                 16   content for subjects such as tests and procedures, drug interaction checker, the brain and nervous

                                 17   system, cancer, children’s health, heart disease, nutrition and wellness, pregnancy and newborns,

                                 18   orthopedics, and women’s health; a video library which provides content for subjects such as

                                 19   cancer, the cardiovascular system, chiropractic care, cosmetic surgery, gastrointestinal care,
                                 20   general healthcare, neurological care, obstetrics, gynecology, ears, nose, and throat; hospital

                                 21   locations; medical office locations; and clinic locations; medical services such as weight

                                 22   management services, women’s health services, transplantation services, pediatric services,

                                 23   men’s health services, LGBTQ health services, cardiovascular services, and cancer services;

                                 24   information for patients and visitors such as directions, parking, gift shops, security, preparing

                                 25   for surgery, price transparency, and video visits; information for healthcare professionals such as

                                 26   patient referrals, continuing medical education, ethics center, physician careers, academic

                                 27   positions, and a physician to physician access line; a database to access clinical research; and

                                 28   finding a healthcare provider.     Consumers can additionally access information regarding
                                                                            7
                                                    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                       Case 3:21-cv-01095 Document 1 Filed 02/12/21 Page 8 of 19



                                  1   Defendant’s social media webpages, personalized accounts, Defendant’s contact information,

                                  2   patients’ stories, awards, accolades, press releases, career opportunities, volunteer opportunities,

                                  3   subscriptions for Defendant’s newsletter, billing, health plans, maps, directions, the School of

                                  4   Medicine, School of Nursing, and the UCLA campus.

                                  5              24.      Based on information and belief, it is Defendant’s policy and practice to deny

                                  6   Plaintiff and Class Members, along with other blind or visually impaired users, access to

                                  7   Defendant’s website, and to therefore, specifically deny the goods and services that are offered

                                  8   and integrated within Defendant’s health care systems. Due to Defendant’s failure and refusal to

                                  9   remove access barriers on its website, Plaintiff and other visually impaired persons have been and

                                 10   are still being denied equal and full access to Defendant’s health care systems, goods, and services

                                 11   offered to the public through Defendant’s website.

                                 12     DEFENDANT’S BARRIERS ON UNRUH CIVIL RIGHTS ACT. CAL. CIV. CODE, §

                                 13
3055 Wilshire Blvd, 12th Floor




                                                          51(f) DENY PLAINTIFF AND CLASS MEMBERS ACCESS
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14              25.      Plaintiff is a visually impaired and legally blind person, who cannot use a computer

                                 15   without the assistance of screen reading software. However, Plaintiff is a proficient user of the

                                 16   JAWS or NV Access screen-reader(s) as well as Mac’s VoiceOver and uses it to access the

                                 17   internet. Plaintiff has visited https://www.uclahealth.org/ on several separate occasions using the

                                 18   JAWS and/or VoiceOver screen-readers.

                                 19              26.      During Plaintiff’s numerous visits to Defendant’s website, Plaintiff encountered
                                 20   multiple access barriers which denied Plaintiff full and equal access to the facilities, goods, and

                                 21   services offered to the public and made available to the public on Defendant’s website. Due to

                                 22   the widespread access barriers Plaintiff and Class Members encountered on Defendant’s website,

                                 23   Plaintiff and Class Members have been deterred, on a regular basis, from accessing Defendant’s

                                 24   website. Similarly, the access barriers Plaintiff has encountered on Defendant’s website have

                                 25   deterred Plaintiff and Class Members from visiting Defendant’s brick-and-mortar hospitals and

                                 26   clinics.

                                 27              27.      While attempting to navigate Defendant’s website, Plaintiff and Class Members

                                 28   encountered multiple accessibility barriers for blind or visually impaired people that include, but
                                                                                8
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 Case 3:21-cv-01095 Document 1 Filed 02/12/21 Page 9 of 19



                                  1   are not limited to, the following:

                                  2                  a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is invisible

                                  3                      code embedded beneath a graphic or image on a website that is read to a user

                                  4                      by a screen-reader. For graphics or images to be fully accessible for screen-

                                  5                      reader users, it requires that alt-text be coded with each graphic or image so

                                  6                      that screen reading software can speak the alt-text to describe the graphic or

                                  7                      image where a sighted user would just see the graphic or image. Alt-text does

                                  8                      not change the visual presentation, but instead a text box shows when the

                                  9                      cursor hovers over the graphic or image. The lack of alt-text on graphics and

                                 10                      images prevents screen-readers from accurately vocalizing a description of the

                                 11                      image or graphic. As a result, Plaintiff and Class Members who are blind and

                                 12                      visually impaired customers are unable to access the most comprehensive and

                                 13
3055 Wilshire Blvd, 12th Floor




                                                         advanced health care systems in the world. Further, consumers are unable to
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                      access information regarding conditions and treatment, locations, medical

                                 15                      services, information for patients and visitors, information for healthcare

                                 16                      professionals, clinical research, finding a healthcare provider, Defendant’s

                                 17                      social media webpages, personalized accounts, Defendant’s contact

                                 18                      information, patients’ stories, awards, accolades, press releases, career

                                 19                      opportunities, volunteer opportunities, subscriptions for Defendant’s

                                 20                      newsletter, billing, health plans, maps, directions, the School of Medicine,

                                 21                      School of Nursing, the UCLA campus, or complete any purchases;

                                 22                  b. Empty Links that contain No Text causing the function or purpose of the link

                                 23                      to not be presented to the user. This can introduce confusion for keyboard and

                                 24                      screen-reader users;

                                 25                  c. Redundant Links where adjacent links go to the same URL address which

                                 26                      results in additional navigation and repetition for keyboard and screen-reader

                                 27                      users; and

                                 28                  d. Linked Images missing alt-text, which causes problems if an image within a
                                                                           9
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                Case 3:21-cv-01095 Document 1 Filed 02/12/21 Page 10 of 19



                                  1                      link does not contain any descriptive text and that image does not have alt-text.

                                  2                      A screen reader then has no content to present the user as to the function of the

                                  3                      link, including information or links for and contained in PDFs.

                                  4          28.     Recently in 2021, Plaintiff attempted to do business with Defendant on

                                  5   Defendant’s website and Plaintiff encountered barriers to access on Defendant’s website.

                                  6          29.     Despite past and recent attempts to do business with Defendant on its website, the

                                  7   numerous access barriers contained on the website and encountered by Plaintiff have denied

                                  8   Plaintiff full and equal access to Defendant’s website. Plaintiff and Class Members, as a result

                                  9   of the barriers on Defendant’s website, continue to be deterred on a regular basis from accessing

                                 10   Defendant’s website. Likewise, based on the numerous access barriers Plaintiff and Class

                                 11   Members have been deterred and impeded from the full and equal enjoyment of goods and

                                 12   services offered on Defendant’s hospitals, clinics, and universities, and from making purchases

                                 13
3055 Wilshire Blvd, 12th Floor




                                      at the physical locations.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                 DEFENDANT MUST REMOVE BARRIERS TO ITS WEBSITE

                                 15          30.     Due to the inaccessibility of the Defendant’s website, blind and visually impaired

                                 16   customers such as Plaintiff, who need a screen-reader, cannot fully and equally use, or enjoy the

                                 17   facilities and services Defendant offers to the public on its website. The access barriers Plaintiff

                                 18   encountered have caused a denial of Plaintiff’s full and equal access in the past, and now deter

                                 19   Plaintiff on a regular basis from accessing the website.

                                 20          31.     These access barriers on the Defendant’s website have deterred the Plaintiff from

                                 21   visiting Defendant’s physical locations and enjoying them equal to sighted individuals because

                                 22   Plaintiff was unable to find the locations and hours of operation of Defendant’s hospitals and

                                 23   clinics. This continues to prevent Plaintiff from visiting the locations to view and purchase goods

                                 24   and/or services. Plaintiff and Class Members intend to visit Defendant’s locations in the near

                                 25   future if Plaintiff and Class Members could access Defendant’s website.

                                 26          32.     If the website were equally accessible to all, Plaintiff and Class Members could

                                 27   independently navigate the website and complete a desired transaction, as sighted individuals do.

                                 28          33.     Plaintiff, through Plaintiff’s attempts to use the website, has actual knowledge of
                                                                          10
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 Case 3:21-cv-01095 Document 1 Filed 02/12/21 Page 11 of 19



                                  1   the access barriers that makes these services inaccessible and independently unusable by blind

                                  2   and visually impaired people.

                                  3            34.    Because simple compliance with WCAG 2.1 would provide Plaintiff and Class

                                  4   Members who are visually impaired consumers with equal access to the website, Plaintiff and

                                  5   Class Members allege that Defendant engaged in acts of intentional discrimination, including, but

                                  6   not limited to, the following policies or practices: constructing and maintaining a website that is

                                  7   inaccessible to visually impaired individuals, including Plaintiff and Class Members; failing to

                                  8   construct and maintain a website that is sufficiently intuitive so as to be equally accessible to

                                  9   visually impaired individuals, including Plaintiff and Class Members; and failing to take actions

                                 10   to correct these access barriers in the face of substantial harm and discrimination to blind and

                                 11   visually impaired consumers, such as Plaintiff and Class Members, as a member of a protected

                                 12   class.

                                 13
3055 Wilshire Blvd, 12th Floor




                                               35.    The Defendant uses standards, criteria, or methods of administration that have the
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   effect of discriminating or perpetuating the discrimination against others, as alleged herein.

                                 15            36.    The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this

                                 16   action. In relevant part, the ADA requires:

                                 17                   In the case of violations of … this title, injunctive relief shall include an
                                                      order to alter facilities to make such facilities readily accessible to and
                                 18                   usable by individuals with disabilities …. Where appropriate, injunctive
                                                      relief shall also include requiring the … modification of a policy …. 42
                                 19                   U.S.C. § 12188(a)(2).
                                 20
                                               37.    Because Defendant’s website has never been equally accessible, and because
                                 21
                                      Defendant lacks a corporate policy that is reasonably calculated to cause the Defendant’s website
                                 22
                                      to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a
                                 23
                                      permanent injunction requiring Defendant to retain a qualified consultant acceptable to Plaintiff
                                 24
                                      to assist Defendant to comply with WCAG 2.1 guidelines for Defendant’s website. The website
                                 25
                                      must be accessible for individuals with disabilities who use desktop computers, laptops, tablets,
                                 26
                                      and smartphones. Plaintiff and Class Members seek that this permanent injunction require
                                 27
                                      Defendant to cooperate with the agreed-upon consultant to: train Defendant’s employees and
                                 28
                                                                            11
                                                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                Case 3:21-cv-01095 Document 1 Filed 02/12/21 Page 12 of 19



                                  1   agents who develop the website on accessibility compliance under the WCAG 2.1 guidelines;

                                  2   regularly check the accessibility of the website under the WCAG 2.1 guidelines; regularly test

                                  3   user accessibility by blind or vision-impaired persons to ensure that the Defendant’s website

                                  4   complies under the WCAG 2.1 guidelines; and develop an accessibility policy that is clearly

                                  5   disclosed on the Defendant’s website, with contact information for users to report accessibility-

                                  6   related problems and require that any third-party vendors who participate on the Defendant’s

                                  7   website to be fully accessible to the disabled by conforming with WCAG 2.1.

                                  8          38.     If Defendant’s website were accessible, Plaintiff and Class Members could

                                  9   independently access information about the address and hours of the hospital and clinics and the

                                 10   goods and services available therein.

                                 11          39.     Although Defendant may currently have centralized policies regarding

                                 12   maintaining and operating Defendant’s website, Defendant lacks a plan and policy reasonably

                                 13
3055 Wilshire Blvd, 12th Floor




                                      calculated to make Defendant’s website fully and equally accessible to, and independently usable
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   by, blind and other visually impaired consumers.

                                 15          40.     Defendant has, upon information and belief, invested substantial sums in

                                 16   developing and maintaining Defendant’s website, and Defendant has generated significant

                                 17   revenue from Defendant’s website. These amounts are far greater than the associated cost of

                                 18   making Defendant’s website equally accessible to visually impaired customers. Plaintiff has also

                                 19   visited prior iterations of the Defendant’s website, https://www.uclahealth.org/, and also
                                 20   encountered such barriers.

                                 21          41.     Without injunctive relief, Plaintiff and Class Members will continue to be unable

                                 22   to independently use Defendant’s website, violating their rights.

                                 23                                 CLASS ACTION ALLEGATIONS

                                 24          42.     Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a

                                 25   Nationwide Class under Fed. R. Civ. P. 23(a) and 23(b)(2), the Nationwide Class is initially

                                 26   defined as follows:

                                 27                 all legally blind individuals who have attempted to access Defendant’s
                                                    website by the use of a screen reading software during the applicable
                                 28                 limitations period up to and including final judgment in this action.
                                                                                     12
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                Case 3:21-cv-01095 Document 1 Filed 02/12/21 Page 13 of 19



                                  1           43.     The California Class is initially defined as follows:

                                  2                   all legally blind individuals in the State of California who have attempted
                                                      to access Defendant’s website by the use of a screen reading software
                                  3                   during the applicable limitations period up to and including final judgment
                                                      in this action.
                                  4
                                  5           44.     Excluded from each of the above Classes is Defendant, including any entity in

                                  6   which Defendant has a controlling interest, is a parent or subsidiary, or which is controlled by

                                  7   Defendant, as well as the officers, directors, affiliates, legal representatives, heirs, predecessors,

                                  8   successors, and assigns of Defendant. Also excluded are the judge and court personnel in this

                                  9   case and any members of their immediate families. Plaintiff reserves the right to amend the Class

                                 10   definitions if discovery and further investigation reveal that the Classes should be expanded or

                                 11   otherwise modified.

                                 12           45.     Numerosity: Fed. R. Civ. P. 23(a)(1). This action has been brought and may

                                 13   properly be maintained as a class action against Defendant under Rules 23(b)(1)(B) and 23(b)(3)
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   of the Federal Rules of Civil Procedure. While the exact number and identities of other Class

                                 15   Members are unknown to Plaintiff at this time, Plaintiff is informed and believes that there are

                                 16   hundreds of thousands of Members in the Class. Based on the number of customers who have

                                 17   visited Defendant’s California hospitals and clinics, it is estimated that the Class is composed of

                                 18   more than 10,000 persons.         Furthermore, even if subclasses need to be created for these

                                 19   consumers, it is estimated that each subclass would have thousands of Members. The Members

                                 20   of the Class are so numerous that joinder of all Members is impracticable and the disposition of

                                 21   their claims in a class action rather than in individual actions will benefit the parties and the courts.

                                 22           46.     Typicality: Plaintiff’s and Class Members’ claims are typical of the claims of the

                                 23   Members of the Class as all Members of the Class are similarly affected by Defendant’s wrongful

                                 24   conduct, as detailed herein.

                                 25           47.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Members

                                 26   of the Class in that they have no interests antagonistic to those of the other Members of the Class.

                                 27   Plaintiff has retained experienced and competent counsel.

                                 28           48.     Superiority: A class action is superior to other available methods for the fair and

                                                                           13
                                                    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                Case 3:21-cv-01095 Document 1 Filed 02/12/21 Page 14 of 19



                                  1   efficient adjudication of this controversy. Since the damages sustained by individual Class

                                  2   Members may be relatively small, the expense and burden of individual litigation makes it

                                  3   impracticable for the Members of the Class to individually seek redress for the wrongful conduct

                                  4   alleged herein. Furthermore, the adjudication of this controversy through a class action will avoid

                                  5   the potentially inconsistent and conflicting adjudications of the claims asserted herein. There will

                                  6   be no difficulty in the management of this action as a class action. If Class treatment of these

                                  7   claims were not available, Defendant would likely unfairly receive thousands of dollars or more

                                  8   in improper revenue.

                                  9          49.     Common Questions Predominate: Common questions of law and fact exist as to

                                 10   all Members of the Class and predominate over any questions solely affecting individual

                                 11   Members of the Class. Among the common questions of law and fact applicable to the Class are:

                                 12                      i. Whether Defendant’s website, https://www.uclahealth.org/, is

                                 13
3055 Wilshire Blvd, 12th Floor




                                                             inaccessible to the visually impaired who use screen reading software to
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                          access internet websites;

                                 15                      ii. Whether Plaintiff and Class Members have been unable to access

                                 16                          https://www.uclahealth.org/ through the use of screen reading software;

                                 17                     iii. Whether the deficiencies in Defendant’s website violate the Americans

                                 18                          with Disabilities Act of 1990, 42 U.S.C. § 12181 et seq.;

                                 19                     iv. Whether the deficiencies in Defendant’s website violate the California
                                 20                          Unruh Civil Rights Act, California Civil Code § 51 et seq.;

                                 21                      v. Whether, and to what extent, injunctive relief should be imposed on

                                 22                          Defendant to make https://www.uclahealth.org/ readily accessible to and

                                 23                          usable by visually impaired individuals;

                                 24                     vi. Whether Plaintiff and Class Members are entitled to recover statutory

                                 25                          damages with respect to Defendant’s wrongful conduct; and

                                 26                    vii. Whether further legal and/or equitable relief should be granted by the Court

                                 27                          in this action.

                                 28          50.     The class is readily definable, and prosecution of this action as a Class action will
                                                                          14
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                Case 3:21-cv-01095 Document 1 Filed 02/12/21 Page 15 of 19



                                  1   reduce the possibility of repetitious litigation. Plaintiff knows of no difficulty which will be

                                  2   encountered in the management of this litigation which would preclude their maintenance of this

                                  3   matter as a Class action.

                                  4          51.       The prerequisites to maintaining a class action for injunctive relief or equitable

                                  5   relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused to act on grounds

                                  6   generally applicable to the Class, thereby making appropriate final injunctive or equitable relief

                                  7   with respect to the Class as a whole.

                                  8          52.       The prerequisites to maintaining a class action for injunctive relief or equitable

                                  9   relief pursuant to Rule 23(b)(3) are met, as questions of law or fact common to the Class

                                 10   predominate over any questions affecting only individual Members; and a class action is superior

                                 11   to other available methods for fairly and efficiently adjudicating the controversy.

                                 12          53.       The prosecution of separate actions by Members of the Class would create a risk

                                 13
3055 Wilshire Blvd, 12th Floor




                                      of establishing inconsistent rulings and/or incompatible standards of conduct for Defendant.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   Additionally, individual actions may be dispositive of the interests of all Members of the Class,

                                 15   although certain Class Members are not parties to such actions.

                                 16          54.       Defendant’s conduct is generally applicable to the Class as a whole and Plaintiff

                                 17   seeks, inter alia, equitable remedies with respect to the Class as a whole. As such, Defendant’s

                                 18   systematic policies and practices make declaratory relief with respect to the Class as a whole

                                 19   appropriate.

                                 20                                                COUNT I

                                 21    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12181

                                 22                                                 ET SEQ.

                                 23                  (On Behalf of Plaintiff, the Nationwide Class, and the California Class)

                                 24          55.       Plaintiff alleges and incorporates herein by reference each and every allegation

                                 25   contained in paragraphs 1 through 54, inclusive, of this Complaint as if set forth fully herein.

                                 26          56.       Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq., provides: “No

                                 27   individual shall be discriminated against on the basis of disability in the full and equal enjoyment

                                 28   of the goods, services, facilities, privileges, advantages, or accommodations of any place of public
                                                                            15
                                                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                Case 3:21-cv-01095 Document 1 Filed 02/12/21 Page 16 of 19



                                  1   accommodation by any person who owns, leases (or leases to), or operates a place of public

                                  2   accommodation.” 42 U.S.C. § 12182(a).

                                  3          57.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

                                  4   includes, among other things: “a failure to make reasonable modifications in policies, practices,

                                  5   or procedures, when such modifications are necessary to afford such goods, services, facilities,

                                  6   privileges, advantages, or accommodations to individuals with disabilities, unless the entity can

                                  7   demonstrate that making such modifications would fundamentally alter the nature of such goods,

                                  8   services, facilities, privileges, advantages or accommodations;” and “a failure to take such steps

                                  9   as may be necessary to ensure that no individual with a disability is excluded, denied services,

                                 10   segregated or otherwise treated differently than other individuals because of the absence of

                                 11   auxiliary aids and services, unless the entity can demonstrate that taking such steps would

                                 12   fundamentally alter the nature of the good, service, facility, privilege, advantage, or

                                 13
3055 Wilshire Blvd, 12th Floor




                                      accommodation being offered or would result in an undue burden.”                     42 U.S.C. §
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   12182(b)(2)(A)(ii)-(iii). “A public accommodation shall take those steps that may be necessary

                                 15   to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

                                 16   treated differently than other individuals because of the absence of auxiliary aids and services,

                                 17   unless the public accommodation can demonstrate that taking those steps would fundamentally

                                 18   alter the nature of the goods, services, facilities, privileges, advantages, or accommodations being

                                 19   offered or would result in an undue burden, i.e., significant difficulty or expense.” 28 C.F.R. §

                                 20   36.303(a). In order to be effective, auxiliary aids and services must be provided in accessible

                                 21   formats, in a timely manner, and in such a way as to protect the privacy and independence of the

                                 22   individual with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).

                                 23          58.     Defendant’s health care services are a “public accommodation” within the

                                 24   meaning of 42 U.S.C. § 12181 et seq. Defendant generates millions of dollars in revenue from

                                 25   the sale of its goods and services, privileges, advantages, and accommodations in California

                                 26   through its locations and related services, privileges, advantages, and accommodations, and its

                                 27   Website, https://www.uclahealth.org/, is a service, privilege, advantage, and accommodation

                                 28   provided by Defendant that is inaccessible to customers who are visually impaired like Plaintiff.
                                                                          16
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                Case 3:21-cv-01095 Document 1 Filed 02/12/21 Page 17 of 19



                                  1   This inaccessibility denies visually impaired customers full and equal enjoyment of and access to

                                  2   the facilities and services, privileges, advantages, and accommodations that Defendant made

                                  3   available to the non-disabled public. Defendant is violating the Americans with Disabilities Act,

                                  4   42 U.S.C. § 12181 et seq., in that Defendant denies visually impaired customers the services,

                                  5   privileges, advantages, and accommodations provided by https://www.uclahealth.org/. These

                                  6   violations are ongoing.

                                  7          59.        Defendant’s actions constitute intentional discrimination against Plaintiff and

                                  8   Class Members on the basis of a disability in violation of the Americans with Disabilities Act, 42

                                  9   U.S.C. § 12181 et seq. in that: Defendant has constructed a website that is inaccessible to Plaintiff

                                 10   and Class Members; maintains the website in this inaccessible form; and has failed to take

                                 11   adequate actions to correct these barriers even after being notified of the discrimination that such

                                 12   barriers cause.

                                 13
3055 Wilshire Blvd, 12th Floor




                                             60.        Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   and incorporated therein, Plaintiff requests relief as set forth below.

                                 15                                               COUNT II

                                 16   VIOLATIONS OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE §

                                 17                                               51 ET SEQ.

                                 18                             (On Behalf of Plaintiff and the California Class)

                                 19          61.        Plaintiff alleges and incorporates herein by reference each and every allegation
                                 20   contained in paragraphs 1 through 60, inclusive, of this Complaint as if set forth fully herein.

                                 21          62.        Defendant’s health care systems are a “business establishment” within the

                                 22   meaning of the California Civil Code § 51 et seq. Defendant generates millions of dollars in

                                 23   revenue from the sale of its goods and services in California through its hospitals, clinics, and

                                 24   related services, and https://www.uclahealth.org/ is a service provided by Defendant that is

                                 25   inaccessible to customers who are visually impaired like Plaintiff and Class Members. This

                                 26   inaccessibility denies visually impaired customers full and equal access to Defendant’s facilities

                                 27   and services that Defendant makes available to the non-disabled public. Defendant is violating

                                 28   the Unruh Civil Rights Act, California Civil Code § 51 et seq., in that Defendant is denying
                                                                          17
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    Case 3:21-cv-01095 Document 1 Filed 02/12/21 Page 18 of 19



                                  1   visually impaired customers the services provided by https://www.uclahealth.org/.            These

                                  2   violations are ongoing.

                                  3            63.     Defendant’s actions constitute intentional discrimination against Plaintiff and

                                  4   Class Members on the basis of a disability in violation of the Unruh Civil Rights Act, Cal. Civil

                                  5   Code § 51 et seq. in that: Defendant has constructed a website that is inaccessible to Plaintiff and

                                  6   Class Members; maintains the website in this inaccessible form; and has failed to take adequate

                                  7   actions to correct these barriers even after being notified of the discrimination that such barriers

                                  8   cause.

                                  9            64.     Defendant is also violating the Unruh Civil Rights Act, California Civil Code § 51

                                 10   et seq. in that the conduct alleged herein likewise constitutes a violation of various provisions of

                                 11   the ADA, 42 U.S.C. § 12101 et seq. Section 51(f) of the California Civil Code provides that a

                                 12   violation of the right of any individual under the ADA shall also constitute a violation of the

                                 13
3055 Wilshire Blvd, 12th Floor




                                      Unruh Civil Rights Act.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14            65.     The actions of Defendant were and are in violation of the Unruh Civil Rights Act,

                                 15   California Civil Code § 51 et seq., and, therefore, Plaintiff and Class Members are entitled to

                                 16   injunctive relief remedying the discrimination.

                                 17            66.     Plaintiff and Class Members are also entitled to statutory minimum damages

                                 18   pursuant to California Civil Code § 52 for each and every offense.

                                 19            67.     Plaintiff and Class Members are also entitled to reasonable attorneys’ fees and

                                 20   costs.

                                 21            68.     Plaintiff and Class Members are also entitled to a preliminary and permanent

                                 22   injunction enjoining Defendant from violating the Unruh Civil Rights Act, California Civil Code

                                 23   § 51 et seq., and requiring Defendant to take the steps necessary to make

                                 24   https://www.uclahealth.org/ readily accessible to and usable by visually impaired individuals.

                                 25                                        PRAYER FOR RELIEF

                                 26            WHEREFORE, Plaintiff, individually and on behalf of all Class Members, respectfully

                                 27   requests that the Court enter judgment in his favor and against Defendant as follows:

                                 28            A.      For an Order certifying the Nationwide Class and California Class as
                                                                             18
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   Case 3:21-cv-01095 Document 1 Filed 02/12/21 Page 19 of 19



                                  1                   defined herein and appointing Plaintiff and his Counsel to represent the

                                  2                   Nationwide Class and the California Class;

                                  3           B.      A preliminary and permanent injunction pursuant to 42 U.S.C. § 12188(a)(1) and

                                  4                   (2) and section 52.1 of the California Civil Code enjoining Defendant from

                                  5                   violating the Unruh Civil Rights Act and ADA and requiring Defendant to take

                                  6                   the steps necessary to make https://www.uclahealth.org/ readily accessible to and

                                  7                   usable by visually impaired individuals;

                                  8           C.      An award of statutory minimum damages of $4,000 per offense per person

                                  9                   pursuant to section 52(a) of the California Civil Code;

                                 10           D.      For attorneys’ fees and expenses pursuant to California Civil Code

                                 11                   §§ 52(a), 52.1(h), and 42 U.S.C. § 12205;

                                 12           E.      For pre-judgment interest to the extent permitted by law;

                                 13
3055 Wilshire Blvd, 12th Floor




                                              F.      For costs of suit; and
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14           G.      For such other and further relief as the Court deems just and proper.

                                 15                                    DEMAND FOR JURY TRIAL

                                 16           Plaintiff, on behalf of himself and all others similarly situated, hereby demands a jury trial

                                 17   for all claims so triable.

                                 18
                                      Dated: February 12, 2021                               Respectfully Submitted,
                                 19
                                 20
                                                                                             /s/ Thiago M. Coelho
                                 21                                                          Thiago M. Coelho, Esq.
                                                                                             WILSHIRE LAW FIRM
                                 22                                                          Attorney for Plaintiff and Proposed Class
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                            19
                                                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
